DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-22 are allowed. The following is an examiner’s statement of reasons for allowance: 
The prior art, whether considered alone or in combination, fail to disclose the technical features of the claimed invention in context as a whole. The instant application is directed to a method/non-transitory computer-readable storage medium/device that adjust image displayed on a HMD based on the well-being of a user of the HMD determined from sensor data. The previously cited prior art reference Aimone teaches similarly of such invention specifically adjusting zoom level based on a well-being of a user (see previous Office Action mailed on 12/04/2020). However, the specifics of the “adjust/adjusting either a number of virtual objects represented in the image or a texture resolution of each respective virtual object based on a priority value associated with each virtual object in the image” in the manner claimed, is not sufficient taught or suggested in the prior art. An updated search was performed and yielded prior art references: Gadh et al. (US Patent No. 6,525,732 B1), Langseth (US Patent Pub. No. 2013/0178257 A1) and Yamamoto et al. (US Patent Pub. No. 2015/0153570 A1). Gadh and Langseth teach similar limitations of adjusting a number of virtual object or resolution of an image based on a zoom level of the image (Gadh, column 3, lines 11-
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONG HUI LIANG whose telephone number is (571)272-0487.  The examiner can normally be reached on M-F 7am-3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DONG HUI LIANG/Primary Examiner, Art Unit 2693